


110 HRES 1160 IH: Authorizing Members of the House of

U.S. House of Representatives
2008-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1160
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2008
			Mr. English of
			 Pennsylvania submitted the following resolution; which was referred
			 to the Committee on House
			 Administration
		
		RESOLUTION
		Authorizing Members of the House of
		  Representatives to use funds provided for official and representational duties
		  to sponsor and conduct academic and community service competitions among
		  elementary and secondary school students in their Congressional districts and
		  to permit the use of the facilities of their offices in support of the
		  activities of charitable organizations.
	
	
		1.Short TitleThis resolution may be cited as the
			 Congressional Leadership in Communities Resolution of 2008.
		2.Permitting Members to
			 Sponsor and Conduct Competitions Among Students in Their Congressional
			 Districts
			(a)In
			 GeneralA Member of the House
			 of Representatives may sponsor or conduct academic and community service
			 competitions among elementary and secondary school students in the Member’s
			 Congressional district.
			(b)Use of Official
			 Funds and Franking PermittedAny amounts expended by the office
			 of a Member for activities covered under subsection (a) during a Congress,
			 including amounts expended for mailings, shall be considered amounts expended
			 in support of the Member’s official and representational duties during that
			 Congress.
			(c)RegulationsThe
			 Committee on House Administration shall issue regulations to carry out this
			 section, including regulations to set forth the terms and conditions under
			 which Members may carry out activities covered under subsection (a).
			3.Permitting
			 Members to Allow Charitable Organizations to Use Facilities of Member Offices
			 in Support of Charitable Purposes
			(a)In
			 GeneralA Member of the House
			 of Representatives may permit a charitable organization to use the facilities
			 of the Member’s office in support of its charitable or educational purposes, so
			 long as the use of the facilities by the organization does not interfere with
			 the regular operations of the Member’s office. For purposes of this section, a
			 charitable organization is an organization described in section
			 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under
			 section 501(a) of such Code.
			(b)RegulationsThe
			 Committee on House Administration shall issue regulations to carry out this
			 section, including regulations to set forth the terms and conditions under
			 which Members may use the facilities of their offices to provide the support
			 described in subsection (a).
			4.Member
			 DefinedIn this resolution, a
			 Member of the House of Representatives includes a Delegate or
			 Resident Commissioner to the Congress.
		
